Citation Nr: 1826059	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-06 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As noted in the Board's August 2016 Decision and Remand, the Veteran's request for a Board hearing was withdrawn.

In August 2016, the Board remanded the above matters for further development and readjudication.  With respect to the hepatitis claim, there has been substantial compliance with the remand instructions, so the Board may proceed to the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  As discussed below, however, the claim of entitlement to service connection for an acquired psychiatric disorder must be remanded again prior to a final determination on the merits.

The claims file contains evidence not yet considered by the agency of original jurisdiction (AOJ), but the Veteran waived AOJ consideration of the evidence in November 2017 Correspondence.  The Board may consider the merits of the claim.  38 C.F.R. § 20.1304(c).

The issue of entitlement to a service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran did not have hepatitis C during his active service; his hepatitis C was not manifest in active military service and is not otherwise etiologically related to any event, injury, or disease during his active military service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.


I.  Service Connection:  Hepatitis C

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Hepatitis C is not encompassed by the list of chronic diseases.  See 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to the Veteran's claim.

The Veteran claims entitlement to service connection for hepatitis which, he alleges, he incurred during his active service.  The record establishes a diagnosis of hepatitis C.  See May 2017 VA Examination Report (diagnosing hepatitis C, noting initial diagnosis in 2006, and documenting Veteran's report of diagnosis many years after service:  "I don't remember.  It might have been about 2010.")

The Veteran has claimed that his hepatitis C "manifested while on active duty," but provides no further explanation regarding the basis for that assertion or citation to documents that would support his assertion.  See February 2010 Statement in Support of Claim.  The Veteran's service treatment records contain no diagnosis of hepatitis during service and fail to reveal any symptoms suggestive of hepatitis C.  See May 2017 VA Examination (discussing history of condition, including post-service diagnosis, and basis for negative nexus opinion to include decades long delay in diagnosis and lack of indication of symptoms during service or "in any close proximity to service").  The greater weight of the evidence is against finding any manifestation of hepatitis C during the Veteran's active service.

The only in-service risk factor identified by the Veteran is alleged immunization by air gun injector.  See May 2017 VA Examination (noting Veteran's allegation that "hep C could have been due to vaccinations in service (jet injectors)").  Notably, the Veteran never replied to VA's request for details regarding the Veteran's risk factors.  There are, however, post-service risk factors evident from the record, including "a long history of polysubstance abuse."  See, e.g., May 2017 VA Examination; see also May 2016 Affidavit of Veteran at ¶ 5 (stating that drug abuse began after discharge).  The record is silent regarding the Veteran's other post-service risk factors, such as risky sexual activity and the like.

The service treatment records document immunization, but not whether an air gun injector was used. Giving the Veteran the benefit of every doubt, the Board will presume for purposes of this decision that he was immunized using an air gun injector.

Even assuming the Veteran received immunization via air gun injector during his active service, the greater weight of the evidence is against finding that this was at least as likely as not the mode of his hepatitis C infection.  Rather, the record establishes identified post-service risk factors, including polysubstance abuse, that are more likely the cause of his hepatitis C.  See May 2017 VA Examination.   The examiner discussed that lack of any evidence of hepatitis or symptoms of hepatitis until many years after service, medical literature relating to the likelihood of transmission via the Veteran's post-service risk factors, and the diagnosis many decades after discharge in explaining her negative nexus opinion.  She also provided a detailed discussion of why the post-service risk factors were more likely the cause of the Veteran's hepatitis C than infection by air gun injector during service.  In short, the examiner provided a thorough rationale for her conclusion, including ruling out air gun injector as the most likely means of transmission despite acknowledging that such transmission is "biologically plausible."  Id.  The Board finds that the examiner's opinion has probative weight against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There are no favorable medical opinions of record.

The Board acknowledges the Veteran has submitted for consideration his belief that his hepatitis C was caused by an in-service event or injury.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g., pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  The Board finds that the etiological opinions of this Veteran, who lacks relevant medical training and whose opinions address a condition only diagnosable through sophisticated testing, are not competent evidence of the etiology of the Veteran's hepatitis C, particularly where he has merely stated a conclusion without any explanation of the basis of his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the Board finds that the greater weight of the evidence is against finding that the current hepatitis C is linked to any in-service event or injury. 

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim of entitlement to service connection for hepatitis C is denied.

II.  Duties to Notify and Assist

The Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Veteran has not alleged any deficiencies in the VA examinations or opinions of record relating to the hepatitis C claim addressed above.  Thus, the Board need not discuss any potential issues in regard to the duties to notify and assist.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In August 2016, the Board remanded the psychiatric claim for further development to include verification of the Veteran's claimed stressors (death of friend in Vietnam and a jeep incident) and a VA examination to determine the etiology of the Veteran's diagnosed acquired psychiatric disorders.  

In January 2017, VA sent the Veteran a letter seeking additional information regarding the Veteran's stressors so that a request could be made to verify the claimed stressors.  In January 2017 Correspondence, the Veteran's representatives argued that the death of the Veteran's friend in September 1968 while the Veteran was in basic training had been established by evidence of record and, so, further efforts to verify that stressor were unnecessary.  See also September 2016 Correspondence from Veteran's Representatives (also arguing that further verification of the death of the friend is unnecessary).  The Board agrees.  However, the Veteran has not responded to the request for information regarding approximate dates and details regarding the jeep incident.  The Veteran has indicated that he has no additional evidence to supply and believes all of the requested development regarding these issues has been accomplished.  See June 2017 Correspondence from Veteran's Representatives (stating that "it appears that all the remand instructions have been completed", noting prior argument regarding inadequacy of the VA examination, and requesting a decision on the merits).  The Board finds that no further development of the stressor evidence is necessary at this time.

However, as the Veteran's representatives argued in May 2017 correspondence, the May 2017 VA examiner's opinion with respect to the etiology of the Veteran's acquired psychiatric disorders is inadequate in that it fails to provide a sufficient rationale for the examiner's conclusions.  As the Veteran's representatives argue, the examiner did not discuss the alleged stressors in his opinion.  Moreover, the examiner noted that "chronic substance dependence can produce or exacerbate symptoms of depression", but concluded without explanation that, in this case, the Veteran's depressive disorder "is due to his polysubstance dependence."  An opinion without analysis has little or no probative value and is not adequate in the circumstances of this case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  An adequate opinion is necessary to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file should be reviewed by the examiner who examined the Veteran in May 2017 (or another medical professional if that person is no longer available) for the purpose of determining the etiology of the Veteran's acquired psychiatric disorder.  A new examination is not required, unless it is deemed needed.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a. For each acquired psychiatric disability identified, is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disability was incurred in or otherwise related to the Veteran's military service.

b.  If the Veteran is diagnosed with PTSD, state whether each of the Veteran's claimed stressors is adequate to support a diagnosis of PTSD.

In providing responses to both (a) and (b), it would be helpful if the examiner specifically addressed the following stressors: (1) a bomb exploding approximately 300 yards away from the Veteran while he was driving a jeep; (2) learning, while in basic training, of the death of his friend during that friend's combat service in Vietnam.

Importantly, it is established that, during basic training, the Veteran learned of the death of his close friend during that friend's service in Vietnam, so the examiner should discuss the significance of that in-service event in the development of the Veteran's current acquired psychiatric disorder(s).  

However, the stressor regarding the jeep incident has not been established at the time of this remand.  A medical opinion discussing the jeep incident stressor will be helpful to the RO and, if necessary, to the Board in analyzing the Veteran's claim and making factual determinations regarding whether the claimed stressor occurred.

It would also be helpful if the examiner discussed areas of agreement and disagreement with the May 2016 Private Psychological Report and supplemental opinion by the private psychologist in support of the Veteran's claim.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


